Citation Nr: 9906185	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1990 until 
February 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1997, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for back injury, hearing loss, 
tinnitus, prostatitis, and depression as a well-grounded 
claim had not been submitted.

The issues of entitlement to service connection for residuals 
of a back injury, prostatitis, and depression will be 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  The service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss or tinnitus.  

2.  There is no competent medical diagnosis of a current 
disability of hearing loss or tinnitus. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hearing loss.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service and not the result of the veteran's own willful 
misconduct.  38 C.F.R. §§ 3.301, 3.303(b) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 
C.F.R. § 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
see also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

Although the veteran claims that a Compensation and Pension 
examination should be afforded him, 38 C.F.R. § 3.326 
provides that "[w]here there is a well-grounded claim for 
disability compensation or pension but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
Department of Veterans Affairs examination will be 
authorized."  38 C.F.R. § 3.326(a) (1998).  As the veteran 
has not submitted a well-grounded claim for hearing loss or 
tinnitus, VA is not obligated to assist by conducting a 
thorough and contemporaneous medical examination.

I.  Hearing loss

The veteran's service medical records indicate his hearing 
was within normal range in both ears at the time of his entry 
into service.  The report of medical examination in March 
1990 set forth the audiometer pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
10
LEFT
10
5
0
0
0

The veteran's Form DD 214 indicates that his primary 
specialty was cavalry scout.  A reference audiogram was 
performed in February 1994 following exposure in noise 
duties.  It was noted that the veteran was "Routinely 
Exposed to Hazardous Noise" and had been issued earplugs for 
protection.  

On the authorized audiological evaluation in February 1994 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
0
0
0
05
LEFT
05
0
0
0
0

The December 1994 report of medical examination for discharge 
has the same audiometer readings as in February 1994.

Analysis

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  We would further note that in Hensley 
v. Brown, 5 Vet. App. 155 (1993), the U.S. Court of Veterans 
Appeals (now known as the U.S. Court of Appeals for Veterans 
Claims) (Court) reported that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  5 Vet. App. at 159.  The Court 
explained that: [W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  5 Vet. 
App. at 160.

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385 (1998).  If the veteran had 
"normal" hearing upon his discharge, but developed hearing 
loss measurably to the criteria stated in 38 C.F.R. § 3.385 
(1998), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connected benefits will be granted.

While it is shown that the veteran was exposed to hazardous 
noise in service, the available evidence does not show a 
hearing loss in service.  The audiogram performed in February 
1994, after the exposure to noise, does not show a hearing 
loss for VA purposes.  Furthermore, service connection is not 
warranted on a presumptive basis as there is no competent 
medical evidence showing that hearing loss was manifest to a 
degree of 10 percent within one year from the date of 
termination of the veteran's service.  Furthermore, there is 
no competent medical evidence showing a current hearing loss.  
To support the claim we have only the veteran's statement 
that he has a hearing loss and his opinion of a causal 
connection between the claimed hearing loss and service.  The 
record does not contain any medical evidence corroborating 
the appellant's claim.  Personal statements made by the 
appellant are of little probative value without corroborating 
medical evidence.  While we do not doubt that he is sincere 
in his belief, he is not qualified to offer such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay 
person is not qualified to make medical diagnoses). Moreover, 
mere contentions of the appellant without supporting evidence 
do not constitute a well-grounded claim.  King v. Brown, 5 
Vet. App. 19 (1993).

No hearing loss disability was shown in service, or in the 
one year presumptive period and the evidence of record does 
not show current hearing loss disability for VA purposes or 
establish a causal relationship between a claimed hearing 
loss and service.  Accordingly, we find that the claim for 
entitlement to service connection for hearing loss is not 
well-grounded.

II.  Tinnitus

While it is shown that the veteran was exposed to hazardous 
noise in service, no complaints, treatment or diagnosis of 
tinnitus were shown in service.  Furthermore, the evidence of 
record does not show a current disability of tinnitus or a 
link between service and claimed tinnitus.  As the claim 
fails to meet the three elements of a "well grounded" claim 
(See Caluza v. Brown, 7 Vet. App. 498, 506), we find that the 
claim for entitlement to service connection for tinnitus is 
not well-grounded.


ORDER

A well-grounded claim for service connection for hearing loss 
not having been submitted, the claim is denied.

A well-grounded claim for service connection for tinnitus not 
having been submitted, the claim is denied.


REMAND

The veteran is seeking service connection for residuals of a 
back injury and prostatitis.  In the veteran's substantive 
appeal received in June 1997, the veteran reported that he 
had recently received treatment for residuals of a back 
injury and for prostatitis at the VAOPC in Orlando, Florida.  
The RO should secure these treatment records and associate 
them with the claims file.  

In addition, with regard to the claim for service connection 
for residuals of a back injury, the veteran reports that he 
injured his back twice in service, an injury to his cervical 
spine and an injury to his lumbar spine.  Therefore, it 
should be clarified as to whether the issue of service 
connection for a back injury is two separate issues, rather 
than one, that is, whether the veteran is seeking service 
connection for residuals of a cervical spine injury and 
service connection for residuals of a lumbar spine injury.  

The veteran also claimed that in service he received 
treatment for depression over a six month period by Dr. 
Pearson at Fort Polk Hospital in 1994.  Although the service 
medical records received do not contain treatment records for 
depression, the report of medical history form completed by 
the veteran in December 1994 prior to discharge from service 
indicated that he was being "treated for depression by Dr. 
Pearson from the Mental Health Department of the Fort Polk 
Hospital."  Therefore, another attempt should be made by the 
RO to secure any additional service medical records 
pertaining to treatment for depression.  

Accordingly, the Board has determined that further 
development is necessary.  Therefore, the case is REMANDED 
for the following action:

1.  The RO should notify the veteran that he 
may submit additional evidence and argument in 
support of his claim.

2.  The RO should obtain the veteran's 
treatment records from the VAOPC in Orlando, 
Florida, and associate them with the claims 
file.

3.  The RO should clarify with the veteran if 
he is seeking service connection for residuals 
of a cervical spine injury and service 
connection for residuals of a lumbar spine 
injury.  

4.  The RO should make another request for 
service medical records for the veteran, 
specifically requesting psychiatric treatment 
records in 1994 from the Mental Health Clinic 
at Fort Polk Hospital.

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and representative, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

- 8 -


- 1 -


